   Case 1:11-cr-00519-JHR Document 26 Filed 06/23/20 Page 1 of 5 PageID: 82



                          UNITED STATES DISTRICT COURT
                             DISTRICT OF NEW JERSEY

KHALIL TERRY,                                          Hon. Joseph H. Rodriguez
                                         :
       Petitioner,                                     Criminal No. 11-cr-519
                                         :
       v.                                                     OPINION
                                         :
UNITED STATES OF AMERICA,
                                         :
       Respondent.
                                         :

       This matter comes before the Court upon the Petition for Writ of Audita Querela

and Motion for Preliminary Injunction filed by Petitioner, Mr. Khalil Terry. [Dkt. Nos.

20, 21.] The Court has reviewed the submissions of the parties and considered the

motion on the papers in accordance with Federal Rule of Civil Procedure 78. For the

reasons set forth below, Petitioner’s Petition [Dkt. No. 20] and Motion [Dkt. No. 21] will

be denied and dismissed as moot, respectively.

                                      Background

       The Court makes no findings as to the veracity of Petitioner’s allegations. The

following facts are taken from the Petition [Dkt. No. 20] and are accepted for purposes

of this matter only:


       On January 9, 2011, the U.S. Marshal . . . [brought] Petitioner into the
       custody of the United States District Court for the District of New Jersey -
       Camden Division as a prejudgment remedy of attachment and arrest for the
       purpose of securing satisfaction of the judgment ultimately to be entered in
       Case No. 1:11-CR-0059-JHR.

       [I]n February 2012, Petitioner pleaded guilty for 18 U.S.C. § 922(g) - Felon
       In Possession Of A Weapon.

       On June 12, 2012, a Judgment was entered [against Petitioner,] with costs
       included pursuant to 28 U.S.C. § 1918(a) [and] 1921.



                                             1
   Case 1:11-cr-00519-JHR Document 26 Filed 06/23/20 Page 2 of 5 PageID: 83



       On October 11, 2017, Petitioner . . . filed [a] common law Writ of Audita
       Querela to obtain "relief against the collateral consequences of the
       judgment or execution because of some defense arising subsequent to the
       rendition of . . . judgment."

       [Dkt. No. 20., at 1-2.]

                                        Discussion

       I.     The Writ of Audita Querela

       The writ of audita querela, Latin for “the complaint having been heard,” is used

to challenge a judgment that was justified at the time it was rendered but has

subsequently been placed in question by newly discovered evidence or by a new legal

defense. BLACK'S LAW DICTIONARY (8th ed. 2004). Granting a writ of audita querela falls

under this Court's limited authority to issue certain extra-statutory writs by way of 28

U.S.C. § 1651. “[T]he All Writs Act is a residual source of authority to issue writs that are

not otherwise covered by statute. Where a statute specifically addresses the particular

issue at hand, it is that authority, and not the All Writs Act, that is controlling.” Carlisle

v. United States, 517 U.S. 416, 429 (1996). Despite being abolished by the Federal Rules

of Civil Procedure, the writ of audita querela remains available in a select few federal

criminal cases. See FED R. CIV. P. 60(e); see, e.g., United States v. Kimberlin, 675 F.2d

866, 869 (7th Cir. 1982); see, e.g., Quintana v. Nickolopoulous, 768 F. Supp. 118, 120

(D.N.J. 1991). In these limited criminal cases, the writ of audita querela is available only

where there is (1) a legal objection (2) to a judgment that has arisen subsequent to the

conviction and (3) is not redressable by another postconviction remedy. See Muirhead v.

Attorney Gen. of U.S., 262 F. App'x 473, 474 (3d Cir. 2008); see, e.g., United States v.

LaPlante, 57 F.3d 252, 253 (2d Cir. 1995) (holding that nothing occurred after

conviction that remotely created legal objection to conviction that might be redressable



                                               2
   Case 1:11-cr-00519-JHR Document 26 Filed 06/23/20 Page 3 of 5 PageID: 84



by writ of audita querela); see, e.g., United States v. Holder, 936 F.2d 1, 5 (1st Cir. 1991)

(holding that writ of audita querela does not and cannot provide a purely equitable basis

for relief independent of any legal defect in an underlying judgment). An equitable

objection will not do. See Muirhead, 262 F. App'x at 474.

       When considering whether a petition satisfies the requirements for audita

querela relief, a court may not use the statutory limits implemented by Congress

regarding habeas relief as the basis for finding that the petitioner has no other means of

redress. Hazard v. Samuels, 206 F. App’x. 234, 236 (3d Cir. 2006); United States v.

Paster, 190 F. App’x. 138, 139 (3d Cir.), cert. denied, 549 U.S. 1013, (2006). See also

United States v. Fraction, 315 F. App’x. 431 (3d Cir. 2009). In other words, the fact that

an otherwise cognizable claim is time-barred under 28 U.S.C. § 2255 does not satisfy the

Congressional requirement that the claim has no other means of redress; simply being

late is not enough.

       II.    The Writ of Audita Querela Is Not Available to Petitioner

       Petitioner is seeking a preliminary injunction ordering the immediate cessation

of all collateral consequences of the judgment entered in Case No. 1:11-cr-oo519,

including all attachments, costs, executions, and warrants. [Dkt. No. 21.] Petitioner

argues, among other things, that because there is no genuine issue of fact in the Petition

For Writ Of Audita Querela between the parties and Petitioner is likely to succeed on

Petition For Writ Of Audita Querela the Court should grant Petitioner’s Motion for

Preliminary Injunction. [Id., ¶ 1, 5.] The writ of audita querela is unavailable to

Petitioner. Petitioner does not assert a legal objection to a judgment that has arisen

subsequent to the conviction and is not redressable by another postconviction remedy.



                                              3
   Case 1:11-cr-00519-JHR Document 26 Filed 06/23/20 Page 4 of 5 PageID: 85



       Generally, challenges to a federal sentence or conviction are made by motion

under 28 U.S.C. § 2255, brought before the sentencing court. 28 U.S.C. § 2255; Okereke

v. United States, 307 F.3d 117, 120 (3d Cir. 2002). Here, Petitioner is seeking to do just

that but under the guise of a writ of audita querela pursuant to the All Writs Act, 28

U.S.C. § 1651.

       The Anti-Terrorism and Effective Death Penalty Act of 1996, Pub. L. 104-132, Tit.

I, 110 Stat. 1217 ("AEDPA") allows a defendant one year to file a request for relief under

28 U.S.C. § 2255. To succeed on a § 2255 motion, Petitioner must prove that "his

sentence or conviction was imposed in violation of the Constitution or laws of the

United States, that the court was without jurisdiction to impose such a sentence, that

the sentence exceeded the maximum authorized by law, or that the sentence is

otherwise subject to collateral attack." Id. The one-year period runs from the latest of

four events:

       (1) the date on which the judgment of conviction becomes final;
       (2) the date on which the impediment to making a motion created by
       governmental action in violation of the Constitution or laws of the United
       States is removed, if the movant was prevented from making a motion by
       such governmental action;
       (3) the date on which the right asserted was initially recognized by the
       Supreme Court, if that right has been newly recognized by the Supreme
       Court and made retroactively applicable to cases on collateral review; or
       (4) the date on which the facts supporting the claim or claims presented
       could have been discovered through the exercise of due diligence.

       28 U.S.C. § 2255.

       Here, no governmental action has impeded the petitioner in filing his claim,

and no facts have been recently discovered that would support Petitioner's action.

Furthermore, Petitioner does not assert a newly recognized right that has been

made retroactively applicable to cases on collateral review.


                                             4
   Case 1:11-cr-00519-JHR Document 26 Filed 06/23/20 Page 5 of 5 PageID: 86



       A federal conviction becomes final when certiorari is denied or when the time for

filing a petition for certiorari expires, which is 90 days from the entry of judgment or

denial of a rehearing petition. Clay v. United States, 537 U.S. 522, 525-32 (2003);

Griffith v. Kentucky, 479 U.S. 314, 321 n.6 (1987); Kapral v. United States, 166 F.3d 565,

571 (3d Cir. 1999). Here, Petitioner did not appeal his conviction on June 7, 2012. Thus,

the conviction became final ninety days later, on October 5, 2012; as such, the statute of

limitations ran on October 5, 2013. The fact that the claims set forth in the Petition are

time-barred because the Petition was not filed until October 16, 2017, approximately

four years after the statute of limitations period expired, is not material in determining

if there was another statutory avenue to pursue outside 28 U.S.C. § 1651. Hazard, 206 F.

App’x. at 236. Here, 28 U.S.C. § 2255 would be that other statutory avenue and its

applicable statute of limitations would apply. Therefore, the Petition is untimely, and as

such, will be denied. See, e.g., Dietsch v. United States, 2 F. Supp. 2d 627, 634-36

(D.N.J. 1998) (dismissing an untimely petition).

                                       Conclusion

       For the reasons stated above, Petitioner’s Petition [Dkt. No. 20] and Motion [Dkt.

No. 21] will be denied and dismissed as moot, respectively.



June 23, 2020                                    __s/ Joseph H. Rodriguez
Date                                             HON. JOSEPH H. RODRIGUEZ
                                                 United States District Judge




                                             5
